   Case 2:14-cv-00601-MHT-JTA Document 3132 Filed 02/23/21 Page 1 of 1



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION

EDWARD BRAGGS, et al.,             )
                                   )
     Plaintiffs,                   )
                                   )      CIVIL ACTION NO.
     v.                            )        2:14cv601-MHT
                                   )             (WO)
JEFFERSON S. DUNN, in his          )
official capacity as               )
Commissioner of                    )
the Alabama Department of          )
Corrections, et al.,               )
                                   )
     Defendants.                   )

                                 ORDER

    It is ORDERED that the report regarding the role of

the external monitoring team (EMT) (Doc. 3128) is approved

and adopted.

    The court respectfully requests that United States

Magistrate Judge John Ott arrange a meeting for the formal

introduction of the EMT members to counsel for parties,

the court, and court staff.            The courtroom deputy is to

arrange for the meeting to be by videoconferencing.

    DONE, this the 23rd day of February, 2021.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
